Exhibit 99.2 KNBT BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS At December 31, (dollars in thousands, except share amounts) 2007 2006 ASSETS Cash and due from banks $57,816 $53,202 Interest-bearing deposits with banks 1,358 2,171 Federal funds sold - 4,800 Cash and cash equivalents 59,174 60,173 Investment securities available-for-sale 622,580 858,854 Investment securities held to maturity (Fair value of $26,976 and $33,048 for 2007 and 2006, respectively) 27,019 33,532 FHLBank Pittsburgh stock 21,824 30,724 Mortgage loans held-for-sale 4,088 1,994 Loans 1,867,365 1,620,166 Less:Allowance for loan losses (18,791) (17,044) Net loans 1,848,574 1,603,122 Bank owned life insurance 81,858 78,361 Premises and equipment, net 45,986 48,228 Accrued interest receivable 10,091 10,293 Goodwill 109,865 105,854 Other intangible assets, net 26,460 29,387 Other assets 32,571 38,305 TOTAL ASSETS $2,890,090 $2,898,827 LIABILITIES Non-interest-bearing deposits $199,146 $206,972 Interest-bearing deposits 1,760,711 1,700,575 Total deposits 1,959,857 1,907,547 Securities sold under agreements to repurchase 205,092 45,296 Short-term debt 28,000 - Advances from the FHLBank Pittsburgh 309,660 519,161 Subordinated debt - 38,406 Accrued interest payable 13,736 11,924 Other liabilities 19,337 20,467 TOTAL LIABILITIES 2,535,682 2,542,801 SHAREHOLDERS' EQUITY Preferred stock, par value $0.01 per share; authorized 20,000,000 shares, none issued - - Common stock, par value $0.01 a share; authorized 100,000,000 shares, 33,984,227 and 33,963,910 shares issued at December 31, 2007 and 2006, respectively 330 330 Additional paid-in capital 341,756 338,406 Retained earnings, substantially restricted 146,727 142,519 Treasury stock, at cost; 7,443,739 and 6,285,342 shares at December 31, 2007 and 2006, respectively (117,645) (101,247) Unallocated common stock held by Employee Stock Ownership Plan (12,747) (13,556) Accumulated other comprehensive loss, net (4,013) (10,426) TOTAL SHAREHOLDERS' EQUITY 354,408 356,026 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $2,890,090 $2,898,827 The accompanying notes are an integral part of these financial statements. 11 KNBT BANCORP, INC., AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME Year Ended December 31, (in thousands, except per share data) 2007 2006 2005 INTEREST INCOME Loans, including fees $ 113,274 $97,019 $77,501 Investment securities: Taxable 36,456 48,521 48,192 Tax-exempt - 1,373 4,070 Other interest 1,261 1,508 2,387 Total interest income 150,991 148,421 132,150 INTEREST EXPENSE Deposits 57,248 46,257 28,623 Securities sold under agreements to repurchase 5,276 2,104 1,551 Advances from FHLBank Pittsburgh 17,411 24,406 26,643 Subordinated debt 1,752 2,790 1,802 Total interest expense 81,687 75,557 58,619 NET INTEREST INCOME 69,304 72,864 73,531 Provision for loan losses 2,678 3,329 2,780 Net interest income after provision for loan losses 66,626 69,535 70,751 NON-INTEREST INCOME Trust revenue 5,751 4,967 2,064 Brokerage services revenue 3,587 3,530 2,597 Benefit services revenue 6,172 5,684 4,088 Insurance services revenue 3,110 2,917 1,753 Deposit service charges 6,871 5,995 5,439 Lending fees 1,372 1,154 1,077 Check card/ATM card fees 3,810 3,417 2,770 Bank owned life insurance 3,497 3,274 2,937 Net (loss) gain on sale of investment securities (1,622) 3,181 770 Net gain onsale of residential mortgage loans 460 394 690 Net (loss) gain on sale of assets (371) 12 (77) Net (loss) gain on sale of other real estate owned (14) 12 12 Net gain on sale of branches - 3,502 - Net gain on extinguishment of debt - 1,179 - Other non-interest operating income 3,069 2,853 2,306 Total non-interest income 35,692 42,071 26,426 NON-INTEREST EXPENSE Compensation and employee benefits 45,845 44,259 37,583 Net occupancy and equipment expense 11,901 12,297 10,519 Professional fees 4,259 3,416 2,688 Advertising 1,289 1,504 1,366 Data processing 3,116 2,664 2,207 Telecommunication 1,330 1,387 1,297 Office supplies and postage 2,094 2,231 2,058 Amortization of mortgage servicing rights 381 381 422 Amortization of intangible assets 3,851 3,668 3,069 Other operating expenses 6,947 6,097 5,986 Total non-interest expense 81,013 77,904 67,195 Income before income taxes 21,305 33,702 29,982 Income tax expense 7,112 10,099 9,156 NET INCOME $14,193 $23,603 $20,826 PER SHARE DATA Net income- basic $0.55 $0.87 $0.72 Net income- diluted $0.54 $0.87 $0.71 Cash dividends per common share $0.38 $0.31 $0.24 The accompanying notes are an integral part of these financial statements. 12 KNBT BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY (dollars in thousands) 2007 2006 2005 Common stock number of shares Balance at beginning of year 33,166,591 33,080,609 29,764,319 Unallocated Employee Stock Ownership Plan shares 47,601 47,601 47,601 Shares issued upon exercise of stock options 20,317 38,381 41,958 Issuance of common stock for purchase accounting acquisition - - 3,226,731 Balance as end of year 33,234,509 33,166,591 33,080,609 Treasury stock number of shares Balance at beginning of year (6,285,342) (3,861,000) (650,000) Repurchase of common stock (1,158,397) (2,424,342) (3,211,000) Balance at end of year (7,443,739) (6,285,342) (3,861,000) Common stock value Balance at beginning of year $330 $330 $297 Shares issued upon exercise of stock options - - 1 Issuance of common stock for purchase accounting acquisition - - 32 Balance at end of year 330 330 330 Additional paid in capital Balance at beginning of year 338,406 342,144 296,403 Reclass of unearned compensation upon adoption of SFAS 123R - (7,130) - Unallocated Employee Stock Ownership Plan shares (144) (69) (85) Shares issued upon exercise of stock options 137 206 222 Share-based compensation expense 1,244 1,120 - Issuance of common stock for purchase accounting acquisition - - 45,432 Establishment of Management Recognition and Retention Plan - - 151 Amortization of compensation of advisory directors options - - 21 Amortization of compensation related to the Management Recognition and Retention Plan 2,113 2,135 - Balance at end of year 341,756 338,406 342,144 Retained earnings, substantially restricted Balance at beginning of year 142,519 127,471 113,748 Net income 14,193 23,603 20,826 Cash dividends paid (9,985) (8,555) (7,103) Balance at end of year 146,727 142,519 127,471 Unallocated Employee Stock Ownership Plan shares Balance at beginning of year (13,556) (14,366) (15,176) Plan shares issued 809 810 810 Balance at end of year (12,747) (13,556) (14,366) Unearned common stock held by the Management Recognition and Retention Plan Balance at beginning of year - (7,130) (9,107) Establishment of the plan - - (151) Amortization of compensation related to the Management Recognition and Retention Plan - - 2,128 Reclass of unearned compensation upon adoption of SFAS 123R - 7,130 - Balance at end of year - - (7,130) Accumulated other comprehensive income (loss) Balance at beginning of year (10,426) (9,898) 2,368 Other comprehensive loss net of taxes and reclassification adjustments 6,413 (528) (12,266) Balance at end of year (4,013) (10,426) (9,898) Treasury stock Balance at beginning of year (101,247) (61,999) (11,179) Repurchase of common stock (16,398) (39,248) (50,820) Balance at end of year (117,645) (101,247) (61,999) Total Shareholders' Equity $354,408 $356,026 $376,552 The accompanying notes are an integral part of these financial statements. 13 KNBT BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the Year Ended December 31, (dollars in thousands) 2007 2006 2005 OPERATING ACTIVITIES: Net income $ 14,193 $ 23,603 $ 20,826 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 2,678 3,329 2,780 Depreciation and amortization 9,272 9,087 8,408 Compensation expense, stock option plan 1,244 1,120 21 Management Recognition and Retention Plan expense 2,113 2,135 2,128 ESOP expense 665 741 725 Amortization and accretion of securities premiums and discounts, net (324 ) (343 ) 1,070 Loss (Gain) on sale of other real estate owned 14 (12 ) (12 ) Loss (Gain) on sales of investment securities, net 1,622 (3,181 ) (770 ) Loss (Gain) on sale of other assets 371 (12 ) 77 Gain on sale of mortgage loans (460 ) (394 ) (690 ) Gain on extinguishment of debt - (1,179 ) - Mortgage loans originated for sale (54,780 ) (37,253 ) (56,482 ) Mortgage loan sales 52,687 36,209 57,334 Changes in assets and liabilities: Increase in bank owned life insurance (3,497 ) (3,274 ) (2,937 ) Decrease in accrued interest receivable 202 959 1,131 Increase (decrease) in other assets 253 (2,845 ) 2,332 (Decrease) increase in other liabilities and accrued interest payable (217 ) (165 ) 1,706 Net cash provided by operating activities 26,036 28,525 37,647 INVESTING ACTIVITIES: Proceeds from calls and maturities of securities available-for-sale 145,985 211,304 209,234 Proceeds from calls and maturities of securities held-to-maturity 6,580 9,021 10,153 Proceeds from sales of securities available-for-sale 169,706 111,180 98,806 Proceeds from sales of securities held-to-maturity - 5,488 - Purchase of securities available-for-sale (70,915 ) (60,024 ) (92,201 ) Purchase of securities held to maturity - (553 ) (765 ) Purchase of FHLBank Pittsburgh stock (251 ) (1,436 ) (786 ) Redemption of FHLBank Pittsburgh stock 9,151 10,951 9,053 Net increase in loans (248,130 ) (158,929 ) (91,765 ) Cash paid for acquisitions (2,869 ) (8,034 ) (65,452 ) Cash and cash equivalents obtained through acquisitions - 1,249 54,696 Cash paid in branch sales, net - (16,205 ) - Purchase of premises and equipment (3,742 ) (6,871 ) (6,546 ) Proceeds from the sale of other assets 766 1,602 2,426 Proceeds from the sale of other real estate owned 467 430 460 Net cash provided by investing activities 6,748 99,173 127,313 FINANCING ACTIVITIES: Net increase in deposits 52,310 89,501 79,724 Net increase in repurchase agreements 187,796 9,410 14,072 Payment on extinguishment of debt, net - (49,595 ) - Payment on the redemption of subordinated debentures (38,461 ) - - Proceeds from long -term debt - 92,000 98,500 Payments on long -term debt (209,182 ) (267,503 ) (279,517 ) Purchase of treasury stock (16,398 ) (39,248 ) (50,820 ) Proceeds from the exercise of stock options 137 206 223 Cash dividends paid (9,985 ) (8,555 ) (7,103 ) Net cash used in financing activities (33,783 ) (173,784 ) (144,921 ) (Decrease) increase in cash and cash equivalents (999 ) (46,086 ) 20,039 Cash and cash equivalents January 1, 60,173 106,259 86,220 Cash and cash equivalentsDecember 31, $ 59,174 $ 60,173 $ 106,259 Supplemental disclosure of cash flow information Cash paid during the period for Income taxes $ 6,805 $ 7,699 $ 5,517 Interest on deposits, advances and other borrowed money $ 79,875 $ 73,292 $ 54,771 Supplemental disclosure of non-cash activities Reclassification of loans receivable to other real estate owned $ 471 $ 368 $ 1,870 Mortgage loan securitizations $ - $ 25,149 $ - The accompanying notes are an integral part of these financial statements. 14 KNBT BANCORP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements 1. SUBSEQUENT EVENTS The boards of directors of National Penn Bancshares, Inc. (“National Penn”) and KNBT have each unanimously approved an Agreement and Plan of Merger, dated as of September 6, 2007, pursuant to which KNBT will merge with and into National Penn, and the Bank, the wholly-owned subsidiary of KNBT, will subsequently merge with and into National Penn Bank, the wholly-owned subsidiary of National Penn. Under the terms of the merger agreement, KNBT shareholders will be entitled to exchange each share of KNBT common stock they own for 1.03 shares of National Penn common stock on the effective date of the merger, which reflectsa 3% stock dividend paid by National Penn on September 28, 2007.KNBT shareholders will receive cash for any fractional shares that they would otherwise receive in the merger.National Penn shareholders will continue to own their existing National Penn common shares. KNBT incurred acquisition expenses of $1.0 million relating to professional and advisory services during the 12 months ended December 31, 2007 associated with the acquisition which have been appropriately reflected on the consolidated statements of income and was consummated on February 1, 2008.The mergerreceivedegulatory approval and the separate approvals of the shareholders of both KNBT and National Penn.For further information, reference is made to the joint proxy statement/prospectus included as a part of the Registration Statement on Form S-4, file No. 146617, filed on October 10, 2007 by National Penn with respect to the proposed merger and in particular to the sections “Risk Factors”, “The Merger” and “Unaudited Pro Forma Financial Information”. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization KNBT Bancorp, Inc. (“KNBT” or the “Company”) is a Pennsylvania corporation headquartered in Bethlehem, Pennsylvania.The Company is the registered bank holding company for Keystone Nazareth Bank & Trust Company (the “Bank”), a Pennsylvania-chartered savings bank that is the stock-form successor to Keystone Savings Bank upon the mutual-to-stock conversion completed in October 2003. KNBT is a community-oriented banking institution offering a variety of financial products and services to meet the needs of the customers it serves.KNBT’s lending and deposit gathering is concentrated in the communities surrounded by its banking offices.The Bank’s market area is a six county area in eastern Pennsylvania, consisting of Carbon, Lehigh, Luzerne, Monroe, Northampton, and Schuylkill Counties, Pennsylvania.KNBT has implemented a regional structure within this six county area, which includes the Greater Lehigh Valley Region and the Northeast Pennsylvania Region. KNBT and the Bank are subject to the regulations of certain state and Federal agencies and, accordingly, they are periodically examined by those regulatory agencies.As a consequence of the extensive regulation of banking activities, the Bank's business is particularly susceptible to being affected by state and Federal legislation and regulation, which may have the effect of increasing the cost of doing business. In connection with our conversion to a Pennsylvania-chartered stock savings bank, we established a liquidation account in an amount equal to our retained earnings on March 31, 2003.The liquidation account is maintained for the benefit of eligible account holders and supplemental eligible account holders who have continued to maintain their deposit accounts after the conversion. The liquidation account is reduced annually to the extent that eligible account holders and supplemental eligible account holders have reduced their qualifying deposits as of each anniversary date (December 31st).Subsequent increases will not restore an eligible account holder’s or a supplemental eligible account holder’s interest in the liquidation account. In the event of a complete liquidation, each eligible account holder and supplemental eligible account holder will be entitled to receive a distribution from the liquidation account in an amount proportionate to the current adjusted qualifying balances for accounts then held. KNBT Securities, Inc., a wholly owned subsidiary of the Bank,is subject to regulations by the Securities and Exchange Commission (“SEC”), various state securities regulators and the National Association of Securities Dealers, Inc. (“NASD”).KNBT’s insurance related subsidiaries are subject to regulation by the Pennsylvania Insurance Department. Basis of Financial Statement Presentation The accounting and reporting policies of KNBT conform to accounting principles generally accepted in the United States of America and predominant practices within the banking industry.The accompanying consolidated financial statements include the accounts of the parent company, KNBT and its wholly owned subsidiaries, the Bank, KNBT Inv. I, KNBT Inv. II, the Bank’s wholly owned subsidiaries KLVI, Inc., KLV, Inc., KNBT Settlement Services LLC, Caruso Benefits Group, Higgins Insurance Associates, and KNBT Securities. 15 KNBT BANCORP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the balance sheetsand reported amounts of revenues and expenses during the reporting period.Therefore, actual results could differ significantly from those estimates. The principal estimates that are particularly susceptible to significant change in the near term relate to the allowance for loan losses, the evaluation of impairment of goodwill and the evaluation of deferred tax asset.The evaluation of the adequacy of the allowance for loan losses includes an analysis of the individual loans and overall risk characteristics and size of the different loan portfolios, and takes into consideration current economic and market conditions, the capability of specific borrowers to pay specific loan obligations, as well as current loan collateral values.However, actual losses on specific loans, which also are encompassed in the analysis, may vary from estimated losses. Cash and Cash Equivalents For reporting cash flows, cash and cash equivalents include cash and due from banks and interest-bearing deposits with banks.The Company maintains cash deposits in other depository institutions that occasionally exceed the amount of deposit insurance available.Management periodically assesses the financial condition of these institutions and believes that the risk of any possible credit loss is minimal.Interest-bearing deposits in other financial institutions consist of short-term investments generally having maturities of less than 30 days. Investment Securities KNBT accounts for its investment securities in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 115, "Accounting for Certain Investments in Debt and Equity Securities as amended by FASB Staff Position (“FSP”) No. 115-1,” The Meaning of Other than Temporary Impairment and its Application to Certain Investments.”This standard requires, among other things, that debt and equity securities, classified as held-to-maturity, are accounted for at cost, adjusted for amortization of premiums and accretion of discount, using the constant yield method, based on KNBT’s intent and ability to hold the securities until maturity. All other securities are included in the available-for-sale category and are reported at fair value, with unrealized gains and losses excluded from earnings and reported, net of tax, as a component of shareholders’ equity.At the time of purchase, KNBT makes a determination as to whether or not it will hold the securities to maturity, based on an evaluation of the probability of future events. Securities that KNBT believes may be involved in interest rate risk, liquidity or other asset/liability management decisions, which might reasonably result in such securities not being held to maturity, are classified as available for sale.If securities are sold, a gain or loss is determined by specific identification and reflected in the operating results in the period the trade occurs. Securities deemed to be other-than-temporarily impaired are permanently written down from their original cost basis to reflect the adjusted fair value subsequent to a measurement for impairment. The impairment is deemed permanent if there are serious credit concerns regarding a particular debt issuer, or severe fluctuation in interest rates. The permanent adjustment is charged to current earnings in the period of measurement. 16 KNBT BANCORP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements KNBT follows SFAS No. 133 as amended by SFAS No. 138, “Accounting for Certain Derivative Instruments and Certain Hedging Activities.”SFAS No. 133, as amended, requires that entities recognize all derivatives as either assets or liabilities in the statement of financial condition and measure those instruments at fair value.KNBT did not have any derivative instruments in its investment portfolio at December 31, 2007 and 2006. KNBT adopted FSP No. 115-1as of December 31, 2005.FSP No. 115-1 includes certain disclosures regarding quantitative and qualitative disclosures for investment securities that are impaired at the balance sheet date, but an other-than-temporary impairment has not been recognized.The disclosures required under FSP No. 115-1 are included.At December 31, 2007 and 2006, the Company did not have any investment securities that would have been defined as other-than-temporarily impaired under this FSP. Mortgage Loans Held-for-Sale Mortgage loans originated and intended for sale in the secondary market are carried at the lower of aggregate cost or estimated fair value.Gains and losses on sales of loans are also accounted for in accordance with SFAS No. 134, “Accounting for Mortgage Securities Retained after the Securitizations of Mortgage Loans Held-for-Sale by a Mortgage Banking Enterprise.”This statement requires that an entity engaged in mortgage banking activities classify the retained mortgage-backed security or other interest, which resulted from the securitization of a mortgage loan held-for-sale, based upon its ability and intent to sell or hold these investments. KNBT follows SFAS No. 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities,” which revised the standards for accounting for the securitizations and other transfers of financial assets and collateral.Transfers of financial assets for which KNBT has surrendered control of the financial assets are accounted for as sales to the extent that consideration other than beneficial interests in the transferred assets is received in exchange.Retained interest in a sale or securitization of financial assets are measured at the date of transfer by allocating the previous carrying amount between the assets transferred and based on the relative estimated fair values.The fair values of retained debt securities are generally determined through reference to independent pricing information.The fair values of retained servicing rights and any other retained interests are determined based on the present value of expected future cash flows associated with those interests and by reference to market prices for similar assets. KNBT adopted SFAS No. 149, “Amendment of Statement 133 on Derivative Instruments and Hedging Activities,” on July 1, 2003.Implementation issue C13, “When a Loan Commitment Is Included in the Scope of Statement 133” is included in SFAS No. 149.SFAS No. 149 amends SFAS No. 133 to add a scope exception for borrowers (all commitments) and lenders (all commitments except those relating to mortgage loans that will be held-for-sale).Statement No. 149 also amends SFAS No. 133 to require a lender to account for loan commitments related to mortgage loans that will be held-for-sale as derivatives.KNBT periodically enters into loan commitments with its customers, with respect to loans which it intends to sell in the future.KNBT’s commitments to extend credit for loans intended for resale were not material at December 31, 2007 and 2006. 17 KNBT BANCORP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements Loans Loans that management has the intent and ability to hold for the foreseeable future or until maturity or payoff are stated at the amount of unpaid principal and reduced by an allowance for loan losses.Interest on loans accrues and is credited to operations based upon the principal amounts outstanding.The allowance for loan losses is established through a provision for loan losses charged to operations.Loans are charged against the allowance for loan losses when management believes that the collectibility of the principal is unlikely. Interest is discontinued when, in the opinion of management, the collectibility of such interest becomes doubtful.A loan is generally classified as nonaccrual when the loan is 90 days or more delinquent.Loan origination fees and certain direct origination costs are deferred and amortized over the life of the related loans as an adjustment to the yield on loans receivable in a manner which approximates the interest method. Allowance for Loan Losses The allowance for loan losses is maintained at an amount management deems adequate to cover estimated losses.In determining the level to be maintained, management evaluates many factors, including current economic trends, industry experience, historical loss experience, industry loan concentrations, the borrowers’ ability to repay and repayment performance, and estimated collateral values.In the opinion of management, the allowance at December 31, 2007, was adequate to absorb losses that are known and reasonably estimable.While management uses the best information available to make such evaluations, future adjustments to the allowance may be necessary based on changes in economic conditions or any of the other factors used in management’s determination.In addition, various regulatory agencies, as an integral part of their examination process, periodically review KNBT’s allowance for losses on loans.Such agencies may require KNBT to recognize adjustments to the allowance based on their judgments about information available to them at the time of their examination. KNBT accounts for its impaired loans in accordance with SFAS No. 114, “Accounting by Creditors for Impairment of a Loan,” as amended by SFAS No. 118, “Accounting by Creditors of a Loan – Income Recognition and Disclosures.”This standard requires that a creditor measure impairment based on the present value of expected future cash flows discounted at the loan’s effective interest rate, observable market price, or the fair value of the collateral if the loan is collateral dependent. FASB Interpretation FIN No. 45, “Guarantor’s Accounting and Disclosure Requirements for Guarantees, Including Indirect Guarantees of Indebtedness of Others,” requires certain disclosures regarding the nature of the guarantee, the maximum potential amount of future payments that the guarantor could be required to make under the guarantee, and the current amount of the liability, if any, for the guarantor’s obligations under the guarantee.Significant guarantees that have been entered into by KNBT include standby and performance letters of credit. In October 2003, the American Institute of Certified Public Accountants (“AICPA”) issued Statement of Position (“SOP”) 03-3, “Accounting for Loans or Certain Debt Securities Acquired in a Transfer.”SOP 03-3 applies to a loan with the evidence of deterioration of credit quality since origination acquired by completion of a transfer for which it is probable at acquisition, that the Bank will be unable to collect all contractually required payments receivable.The Company evaluates the asset acquired in its acquisitions for applicability to this statement. 18 KNBT BANCORP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements Premises and Equipment Premises and equipment are carried at cost less accumulated depreciation, and include expenditures for new facilities, major betterments and renewals.Expenditures of maintenance and repairs are charged to expense as incurred.Depreciation is computed using the straight-line method based upon the estimated useful lives of the related assets. Other Real Estate Owned Real estate acquired through foreclosure is classified as other real estate owned (“OREO”).OREO is carried at the lower of cost (carrying value of the loan) or fair value less estimated costs to sell.Any reductions in value, at or prior to the dates the real estate is considered foreclosed, is charged to the allowance for loan losses.Any subsequent reductions in value are charged through earnings.Costs relating to the development or improvement of the property are capitalized; holding costs are charged to expense. Goodwill and Intangible Assets KNBT accounts for all purchased goodwill and intangible assets pursuant to SFAS No. 142, “Goodwill and Intangible Assets.”SFAS No. 142 includes requirements to test goodwill and indefinite lived intangible assets for impairment rather than amortize them.Goodwill is subject to impairment testing at least annually to determine whether a write-down of the recorded balance is necessary.In this testing, KNBT employs industry practices in accordance with GAAP.KNBT tests for impairment as of September 30 each year.KNBT has tested the goodwill included on its consolidated balance sheet as of September 30, 2007 and has determined that it was not impaired as of such date.Shown below are the components of KNBT’s goodwill at December 31, 2007 and 2006. For Years Ended December 31, (in thousands) 2007 2006 Goodwill from First Colonial acquisition $ 36,345 $ 36,345 Goodwill from Oakwood acquisition 478 478 Goodwill from Caruso Benefits Group acquisition 15,976 13,107 Goodwill from NEPF acquisition 54,438 54,438 Goodwill from Paragon acquisition 2,628 1,486 Goodwill at December 31, $ 109,865 $ 105,854 Goodwill related to the Caruso acquisition was increased by $2.9 million due to the payment of the contingent payment due under the stock purchase agreement during the year ended December 31, 2007.The Bank is obligated to pay the remaining amount under the terms of the stock purchase agreement, if Caruso achieves certain levels of profitability. Subsequently, in January 2008, the Bank made a final payment to Caruso of $3.1 million.The Bank has no further obligation beyond the January 2008 payment under the terms of the stock purchase agreement. Goodwill for Paragon changed due to the receipt of final valuations for Paragon’s customer list, restrictive covenant agreement with the principals of Paragon, and the employment agreements with the principals of Paragon. 19 KNBT BANCORP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements December 31, 2007 December 31, 2006 Gross Gross Carrying Accumulated Net Book Carrying Accumulated Net Book (in thousands) Amount Amortization Value Amount Amortization Value Amortizing intangible assets: Core deposit intangible $ 24,118 $ (11,218 ) $ 12,900 $ 24,118 $ (8,422 ) $ 15,696 Customer lists from Caruso 9,924 (1,819 ) 8,105 9,924 (1,158 ) 8,766 Employee related agreements from Paragon 890 (395 ) 495 890 (144 ) 746 Customer list from Paragon 1,680 (112 ) 1,568 1,680 - 1,680 Identified intangibles purchased byCaruso 877 (31 ) 846 - - 0 Total $ 37,489 $ (13,575 ) $ 23,914 $ 36,612 $ (9,724 ) $ 26,888 The amortization expense related to these intangibles are as follows: (in thousands) 2008 $ 3,799 2009 3,692 2010 3,692 2011 3,225 2012 1,383 Thereafter 8,123 $ 23,914 Total does not include amortization expense related to business purchase from Caruso, due to final evaluation in progress. The weighted average period of amortization for intangibles by type is 8.6 years for core deposits, 15.0 years for customer lists and 4.3 years for employee agreements. Amortization expense for the core deposit intangible was $2.8 million, $2.8 million and $2.6 million for the years ended December 31, 2007, 2006 and 2005, respectively.Also, in connection with the Caruso acquisition in April 2005, $9.9 million was assigned to customer lists and is being amortized over 15 years.Amortization expense for Caruso’s customer list was $661,000 for the years ended December 31, 2007 and 2006. Income Taxes There are two components of income tax expense: current and deferred.Current income tax expense approximates cash to be paid or refunded for taxes for the applicable period.Deferred tax assets and liabilities are recognized due to differences between the basis of assets and liabilities as measured by tax laws and their basis as reported in the financial statements.Deferred tax assets are subject to management’s judgment based upon available evidence that future realizations are likely.If management determines that the Company may not be able to realize some or all of the net deferred tax asset in the future, a charge to income tax expense may be required to reduce the value of the net deferred tax asset to the expected realizable value.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The effect on deferred taxes of a change in tax rates is recognized in income in the period that includes the enactment date.Deferred tax expense or benefit is recognized for the change in deferred tax liabilities or assets between periods. 20 KNBT BANCORP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements A valuation allowance is recognized if, based on an analysis of available evidence, management determines that it is more likely than not that some portion or all of the deferred tax asset will not be realized.The valuation allowance is subject to ongoing adjustment based on changes in circumstances that affect management’s judgment about the realization of the deferred tax asset.Adjustments to increase or decrease the valuation allowance are charged or credited, respectively, to income tax expense. Advertising The Company expenses advertising costs as incurred. Stock Based Compensation Stock Option Plans KNBT maintains the 2004 Stock Option Plan (2004 Plan), as well as the stock option plans from prior acquisitions. The 2004 Plan allows KNBT to grant options up to an aggregate of 2,020,118 shares of common stock to key employees and directors. The options have a term of up to ten years when they are issued and typically vest over a five-year period, except for some options granted to directors that vest over an eight-year period. The exercise price of each option is the market price of KNBT’s stock on the date of grant. On January 1, 2006, KNBT adopted SFAS No. 123(R) (revised 2004), “Share-Based Payment”. Statement 123(R) replaces SFAS No. 123, “Accounting for Stock-Based Compensation” and supersedes Accounting Principles Board (“APB”) Opinion No. 25, Accounting for Stock Issued to Employees. SFAS No. 123(R) established accounting and disclosure requirements using a fair-value based method of accounting for stock-based employee compensation plans.Prior to January 1, 2006, KNBT accounted for stock options using APB Opinion No. 25 and included disclosures of pro forma net income and earnings per share, as if the fair value-based method of accounting defined in SFAS No. 123 had been used. KNBT elected the modified prospective transition method for adopting SFAS No. 123(R) through December 31, 2005. Under SFAS No. 123(R), all forms of share-based payments to employees, including stock options, are treated the same as other forms of compensation by recognizing the related cost in the income statement. The provisions apply to all awards granted after the required effective date as well as to existing awards not vested, or which are modified, repurchased, or canceled after that date. The following table illustrates the effect on net income and earnings per share if KNBT had applied the fair value recognition provisions of SFAS No. 123(R) to stock-based employee compensation in the year ended December 31, 2005. 21 KNBT BANCORP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements For the Year Ended (in thousands, except per share data) December 31, 2005 Net income as reported $ 20,826 Add: Stock-based employee compensation expense included in reported net income, net of related tax effects 24 Less: Stock-based compensation cost determined under fair value method for all awards, net of related tax effects 661 Pro forma, net income $ 20,189 Earnings per share (diluted): As reported $ 0.71 Pro forma $ 0.69 Earnings per share (basic): As reported $ 0.72 Pro forma net income $ 0.69 Management Recognition and Retention Plan (“MRRP”) The MRRP, which is a stock-based incentive plan, provides the ability to award up to 808,047 shares of the Company’s common stock, subject to adjustment, to the Company’s directors, advisory directors, officers and employees.The terms of the grants made to date provide that the shares covered by the MRRP are earned by the participants at the rate of 20% per year.Certain grants made in 2006 vest 60% on the third anniversary and 20% per year thereafter.For the 2004 and 2005 MRRP awards, compensation expense was recorded over the vesting period or a 60-month period and was based on the market value of the Company’s stock as of the date the awards were made.There was no compensation expense recognized related to the 2006 grants for the year ended December 31, 2006 due to the performance-based nature of the grants.The Company, for the benefit of the MRRP Trust, purchased 808,047 shares of KNBT common stock at an average price of $16.44 per share, which is shown as reduction of additional paid-in-capital.The remaining unamortized cost of the MRRP shares acquired to date is reflected as a reduction in shareholders’ equity. When the merger with National Penn is consummated, any expense with respect to allocated but unvested MRRP shares not yet recognized will be recognized during the quarter in which the merger is completed. Employee Benefit Plans KNBT has certain employee benefit plans covering substantially all employees.KNBT expenses such costs as incurred.KNBT follows SFAS No. 132, as revised in December 2003, “Employers’ Disclosures about Pensions and Other Post-retirement Benefits” and SFAS No. 158, “Employers Accounting for Defined Benefit Pension and Other Post-retirement Plans-an amendment of FASB Statements No. 87, 88, 106 and 132(R).SFAS No. 132 revised employers’ disclosures about pension and other post-retirement benefit plans.It requires additional information about changes in the benefit obligation and the fair values of plan assets.It also standardized the requirements for pensions and other postretirement benefit plans to the extent possible, and illustrates combined formats for the presentation of pension plan and other post-retirement benefit plan disclosures.SFAS 158 requires an employer to recognize the over funded or under funded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in he year in which the changes occur through comprehensive income. 22 KNBT BANCORP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements In 2003, in connection with the mutual-to-stock conversion of the Bank, KNBT established an Employee Stock Ownership Plan (“ESOP”) covering all eligible employees as defined by the ESOP. The ESOP is a tax-qualified plan designed to invest primarily in KNBT's common stock that provides employees with the opportunity to receive a KNBT-funded retirement benefit based primarily on the value of KNBT's common stock.KNBT accounts for its ESOP in accordance with SOP 93-6, "Employer's Accounting for Employee Stock Ownership Plans," issued by the AICPA. To purchase KNBT's common stock, the ESOP borrowed $16.1 million from KNBT to purchase 949,845 shares of KNBT common stock in the market.The ESOP loan is being repaid principally from the Bank’s contributions to the ESOP over a period of up to 30 years.Dividends declared on common stock held by the ESOP and not allocated to the account of a participant can be used to repay the loan. Compensation expense is recognized in accordance with SOP 93-6.The number of shares released annually is based upon the ratio that the current principal and interest payment bears to the current and all remaining scheduled future principal and interest payments. All shares that have not been released for allocation to participants are held in a suspense account by the ESOP for future allocation as the loan is repaid.Unallocated common stock purchased by the ESOP is recorded as a reduction of shareholders' equity at cost. Bank Owned Life Insurance (“BOLI”) KNBT has purchased BOLI.BOLI involves the purchasing of life insurance by KNBT on a chosen group of employees.The proceeds are used to help defray employee benefit costs.KNBT is the owner and beneficiary of the policies.The Company originally invested $20.0 million in BOLI in 2001 and made additional BOLI investments of $4.0 million in 2002 and $30.0 million in 2003.In 2005, $10.0 million in BOLI was added through the Northeast Pennsylvania Financial Corp. acquisition.BOLI is recorded on the consolidated balance sheets at its cash surrender value and changes in the cash surrender value are recorded in non-interest income.BOLI income is tax-exempt. Trust Assets and Revenue Assets held by the Trust Department of the Bank in fiduciary or agency capacities for its customers are not included in the accompanying consolidated balance sheets since such assets are not assets of KNBT.Operating revenue and expenses of the Trust Department are included under their respective captions in the accompanying consolidated statements of income and are recorded on the accrual basis. Per Share Information KNBT follows the provisions of SFAS No. 128, “Earnings Per Share.”Basic earnings per share exclude dilution and is computed by dividing income available to common stockholders by the weighted-average common shares outstanding during the period.Diluted earnings per share takes into account the potential dilution that could occur if securities or other contracts to issue common stock were exercised and converted into common stock. 23 KNBT BANCORP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements Basic and diluted earnings per share for the years ended December 31, 2007, 2006, and 2005 were calculated as follows: 2007 2006 2005 Net Average Net Average Net Average (in thousands, Income Shares Per Share Income Shares Per Share Income Shares Per Share except per share data) (numerator) (denominator) Amount (numerator) (denominator) Amount (numerator) (denominator) Amount Basic earnings per share Income available to common shareholders $ 14,193 25,847,105 $ 0.55 $ 23,603 27,015,241 $ 0.87 $ 20,826 29,052,097 $ 0.72 Effect of dilutive securities Stock options 140,919 - 148,770 - 204,106 - Management Recognition and Retention Plan 75,968 - 82,575 - 182,713 - Total effect of dilutive securities 216,887 (0.01 ) 231,345 - 386,819 (0.01 ) Diluted earnings per share - - - Income available to common shareholders plus assumed exercise of options $ 14,193 26,063,992 $ 0.54 $ 23,603 27,246,586 $ 0.87 $ 20,826 29,438,916 $ 0.71 Common stock outstanding at December 31, 2007 for the purpose of calculating basic earnings per share does not include 749,718 unallocated shares held by the ESOP.At December 31, 2007, KNBT had 1,690,648 options outstanding to purchase shares of common stock at exercise prices ranging from $15.41 to $16.56 per share.They were not included in the computation of earnings per share because the option exercise price was greater than the average market price.At December 31, 2006 and December 31, 2005 unallocated ESOP shares not included for the purpose of calculating basic earnings per shares totaled 797,379 and 844,920 respectively. Unearned MRRP shares and MRRP shares not subject to grant are not considered outstanding for basic earnings per share calculations.At December 31, 2007, there were 375,600 unearned MRRP shares and 58,147 uncommitted MRRP shares.At December 31, 2006, unearned MRRP shares totaled 476,300 and uncommitted MRRP shares totaled 80,747.At December 31, 2005, unearned MRRP shares totaled 505,600 and uncommitted MRRP shares totaled 179,747. Financial Instruments SFAS No. 107, “Disclosures about Fair Value of Financial Instruments,” requires KNBT to disclose the estimated fair value of their assets and liabilities considered to be financial instruments.Financial instruments requiring disclosure consist primarily of cash and cash equivalents, investment securities, loans, deposits and borrowings. Segment Information SFAS No. 131, "Disclosures about Segments of an Enterprise and Related Information" establishes standards for the way public business enterprises report information about operating segments in annual financial statements and requires that those enterprises report selected information about operating segments in interim financial reports issued to shareholders. It also establishes standards for related disclosure about products and services, geographic areas, and major customers. Operating segments are components of an enterprise about which separate financial information is available that is evaluated regularly by the chief operating decision maker in deciding how to allocate resources and assess performance. The statement also requires that public enterprises report a measure of segment profit or loss, certain specific revenue and expense items and segment assets. It also requires that information be reported about revenues derived from the enterprises' products or services, or about the countries in which the enterprises earn revenues and hold assets, and about major customers, regardless of whether the information is used in making operating decisions. 24 KNBT BANCORP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements Management has determined that KNBT has one reportable segment, "Community Banking." All of KNBT's activities are interrelated, and each activity is dependent and assessed based on how each of the activities of KNBT supports the others. For example, commercial lending is dependent upon the ability of KNBT to fund itself with retail deposits and other borrowings and to manage interest rate and credit risk. This situation is also similar for consumer and residential mortgage lending.Accordingly, all significant operating decisions are based upon analysis of KNBT as one operating segment or unit. KNBT has also identified several operating segments. These operating segments within KNBT's operations do not have similar characteristics to the community banking operations.However, such activities do not meet the quantitative thresholds requiring separate disclosure. These nonreportable segments include Higgins Insurance Associates, Caruso Benefits Group, KNBT Securities, KNBT Settlement Services and the Company, and are included in the “other” category.The operating segments in the “other” category earn revenues primarily through the generation of fee income and are also aggregated based on their similar economic characteristics, products and services, type of class of customer, methods used to distribute products and services and/or nature of their regulatory environment.The identified segments reflect the manner in which financial information is currently reviewed and evaluated by management. Reportable segment-specific information and reconcilement to consolidated financial information is as follows: Community (in thousands) Banking Other Consolidated December 31, 2007 Total assets $ 2,467,458 $ 422,632 $ 2,890,090 Total deposits 1,959,855 - 1,959,855 Net interest income (loss) 70,119 (815 ) 69,304 Total non-interest income 22,817 12,875 35,692 Total non-interest expense 67,388 13,626 81,014 Net income (loss) 16,565 (2,372 ) 14,193 December 31, 2006 Total assets $ 2,359,766 $ 539,061 $ 2,898,827 Total deposits 1,907,547 - 1,907,547 Net interest income (loss) 74,945 (2,081 ) 72,864 Total non-interest income 29,338 12,733 42,071 Total non-interest expense 65,513 12,391 77,904 Net income (loss) 25,077 (1,474 ) 23,603 December 31, 2005 Total assets $ 2,536,696 $ 545,114 $ 3,081,810 Total deposits 1,852,251 - 1,852,251 Net interest income (loss) 74,853 (1,322 ) 73,531 Total non-interest income 17,554 8,872 26,426 Total non-interest expense 58,568 8,627 67,195 Net income (loss) 21,766 (940 ) 20,826 25 KNBT BANCORP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements Comprehensive Income SFAS No. 130, “Reporting Comprehensive Income,” includes net income as well as certain other items, which result in a change to equity during the period. The income tax effects allocated to comprehensive income for the years ended December 31, 2007, 2006 and 2005 were as follows: Tax Before tax benefit Net of tax (in thousands) amount (expense) amount Year Ended December 31, 2007 Unrealized gains on securities: Unrealized holding gains (losses) $ 8,245 $ (2,889 ) $ 5,359 Less reclassification adjustment for net realized losses 1,622 568 1,054 Other comprehensive income (loss), net $ 9,867 $ (3,454 ) $ 6,413 Year Ended December 31, 2006 Unrealized gains on securities: Unrealized holding gains (losses) $ 2,369 $ (829 ) $ 1,540 Less reclassification adjustment for net realized gains (3,181 ) (1,113 ) (2,068 ) Other comprehensive income (loss), net $ (812 ) $ 284 $ (528 ) Year Ended December 31, 2005 Unrealized gains on securities: Unrealized holding gains (losses) $ (17,815 ) $ 6,057 $ (11,758 ) Less reclassification adjustment for net realized gains (770 ) (262 ) (508 ) Other comprehensive income (loss), net $ (18,585 ) $ 6,319 $ (12,266 ) Statement of Cash Flows KNBT considers cash due from banks and Federal funds sold as cash equivalents for the purposes of the Consolidated Statement of Cash Flows. Variable Interest Entities In January 2003, FASB Interpretation (“FIN”) No. 46, “Consolidation of Variable Interest Entities”, was issued.FIN No. 46 clarifies the application of Accounting Research Bulletin 51, “Consolidated Financial Statements”, to certain entities in which voting rights are not effective in identifying the investor with the controlling financial interest.An entity is subject to consolidation under FIN No. 46 if the investors either do not have sufficient equity at risk for the entity to finance its activities without additional subordinated financial support, are unable to direct the entity’s activities, or are not exposed to the entity’s losses or entitled to its residual returns ("variable interest entities").Variable interest entities within the scope of FIN No. 46 were required to be consolidated by their primary beneficiary.The primary beneficiary of a variable interest entity is determined to be the party that absorbs a majority of the entity's expected losses, receives a majority of its expected returns, or both. Management has determined that the First Colonial Statutory Trust I (“Trust I”), which was created by First Colonial and acquired by KNBT in the merger with First Colonial, qualifies as a variableinterest entity under FIN No. 46.Trust I issued mandatorily redeemable preferred stock in July 2002 to investors and purchased subordinated debt issued by First Colonial. 26 KNBT BANCORP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements KNBT adopted the provisions under the revised interpretation in the first quarter of 2004.Accordingly, KNBT ceased consolidating Trust I as of March 31, 2004.FIN No. 46(R) precludes consideration of the call option embedded in the preferred stock when determining if KNBT has the right to a majority of Trust I’s expected residual returns.The deconsolidation resulted in the investment in the common stock of Trust I to be included in other assets as of March 31, 2004 and the corresponding increase in outstanding debt of $464,000.In addition, the income received on KNBT’s common stock investment is included in other income. As a result of the Northeast Pennsylvania Financial Corp. (NEPF) merger, KNBT acquired the Capital Trust I (“NTrust I”) and the Capital Trust II (“NTrust II”).NTrust I and NTrust II each qualify as a variable interest rate entity under FIN No. 46.NTrust I issued mandatorily redeemable preferred stock in April 2002 while NTrust II issued mandatorily redeemable preferred stock in October 2002.Northeast Pennsylvania Financial Corp. had adopted FIN No. 46 and deconsolidated its capital trusts at March 31, 2004. On March 3, 2005, the Board of Governors of the Federal Reserve System issued guidance on the regulatory capital treatment of the trust-preferred securities as a result of the adoption of FIN No. 46(R). The rule retains the current maximum percentage of total capital permitted for trust preferred securities at 25%, but enacts other changes to the rules governing trust preferred securities that affect their use as part of the collection of entities known as “restricted core capital elements”. The rule takes effect March 31, 2009; however, a five year transition period leading up to that date would allow bank holding companies to continue to count trust preferred securities as Tier 1 Capital after applying FIN-No. 46(R). Management has evaluated the effects of the rule and does not anticipate a material impact on the Company’s capital ratios. New Accounting Pronouncements In December 2007, the SEC issued Staff Accounting Bulletin ("SAB") 110 "Share-Based Payment". SAB 110 amends and replaces Question 6 of Section D.2 of Topic 14, "Share-Based Payment," of the Staff Accounting Bulletin series. Question 6 of Section D.2 of Topic 14 expresses the views of the staff regarding the use of the "simplified" method in developing an estimate of the expected term of "plain vanilla" share options and allows usage of the "simplified" method for share option grants prior to December 31, 2007. SAB 110 allows public companies which do not have historically sufficient experience to provide a reasonable estimate to continue use of the "simplified" method for estimating the expected term of "plain vanilla" share option grants after December 31, 2007. SAB 110 is effective January 1, 2008. The Company currently uses the "simplified" method to estimate the expected term for share option grants as it does not have enough historical experience to provide a reasonable estimate. The Company will continue to use the "simplified" method until it has enough historical experience to provide a reasonable estimate of expected term in accordance with SAB 110. The Company does not expect SAB 110 will have a material impact on its consolidated balance sheets, statements of operations and cash flows. 27 KNBT BANCORP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements In December 2007, the FASB issued SFAS No. 141R, “Business Combinations.”SFAS No. 141R broadens the guidance of SFAS No. 141, extending its applicability to all transactions and other events in which one entity obtains control over one of more other businesses.It broadens the fair value measurement and recognition of assets acquired, liabilities assumed, and interests transferred as a result of business combinations.SFAS No. 141R expands on required disclosures to improve the statement users’ abilities to evaluate the nature and financial effects of business combinations.SFAS No. 141R is effective for the first annual reporting period beginning on or after December 15, 2008.The provisions of SFAS No. 141R will only impact us if we are party to a business combination closing on or after January 1, 2009. In November 2007, the Securities and Exchange Commission issued Staff Accounting Bulletin No. 109 (SAB No. 109), “Written Loan Commitments Recorded at Fair Value through Earnings,” an amendment ofSAB No. 105, “Application of Accounting Principles to Loan Commitments.”Under SAB No. 109, the expected net future cash flows of associated loan servicing activities should be included in the measurement of written loan commitments accounted for at fair value through earnings.The guidance in SAB No. 109 is applied on a prospective basis to derivative loan commitments issued or modified in fiscal quarters beginning after December 15, 2007.We do not expect the adoption of SAB No. 109 to have a material impact on our financial condition or results of operations. On February 15, 2007, the Financial Accounting Standards Board (“FASB”) issued Statement No. 159 (SFAS 159), “The Fair Value Option for Financial Assets and Financial Liabilities,” which gives entities the option to measure eligible financial assets and liabilities and firm commitments at fair value, on an instrument by instrument basis, that are otherwise not permitted to be accounted for at fair value under other accounting standards.The election to use the fair value option is available when an entity first recognizes a financial asset or liability or upon entering into a firm commitment.Subsequent changes in fair value must be recorded in earnings.Additionally, SFAS 159 allows for a one-time election for existing positions upon early adoption with the transition adjustment recorded to beginning retained earnings.The Company did not early adopt SFAS 159 and believes that the adoption, effective January 1, 2008, will not have a significant effect on its consolidated financial statements. In September 2006, FASB Issued Statement No. 157 (SFAS 157), “Fair Value Measurements” which is effective for fiscal years beginning after November 15, 2007 and for interim periods within those years. This statement defines fair value, establishes a framework for measuring fair value and expands the related disclosure requirements.SFAS 157 clarifies that fair value is an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants.Under SFAS 157 fair value measurements are not adjusted for transactions costs.The Company has evaluated the impact the adoption of SFAS 157 and believes it will not have a significant effect on its consolidated financial statements. In September 2006, the FASB ratified a consensus opinion reached by the Emerging Issues Task Force (“EITF”) on EITF Issue 06-4, “Accounting for Deferred Compensation and Postretirement Benefit Aspects of Endorsement Split-Dollar Life Insurance Arrangements,” which requires employers that enter into endorsement split-dollar life insurance arrangements that provide an employee with a postretirement benefit to recognize a liability for the future benefits promised based on the substantive agreement made with the employee. Whether the accrual is based on a death benefit or on the future cost of maintaining the insurance would depend on what the employer has effectively agreed to provide during the employee’s retirement. The purchase of an endorsement-type life insurance policy does not qualify as a settlement of the liability. The consensus in EITF Issue 06-4 is effective for fiscal years beginning after December 15, 2007.
